Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 20-BG-487

                    IN RE CHERYL MOAT TAYLOR, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 448435)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                             (DDN 303 & 304-17)

                             (Decided: January 7, 2021)

Before MCLEESE and DEAHL, Associate Judges, and STEADMAN, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.


      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of an amended petition for negotiated attorney discipline.

See D.C. Bar R. XI, § 12.1(c). The amended petition is based on Respondent’s

voluntary acknowledgment that Respondent failed to provide two separate clients

competent representation.
                                          2


      Respondent acknowledged that during her representation of these clients she

(1) failed to reasonably inform her client about the status of a matter, (2) failed to

keep and preserve complete records of trust funds, (3) failed to keep advanced fees

in a trust account, (4) failed to withdraw from representation when a physical or

mental condition materially impaired her ability to represent her client, (5) failed to

surrender papers, and (6) charged an unreasonable fee. As a result, Respondent

violated D.C. Rules of Professional Conduct 1.4(a); 1.5(a); 1.15(a), (b), & (e); and

1.6(a)(2) & (d). The proposed discipline is a ninety-day suspension, fully stayed in

favor of a two-year period of probation with conditions. In the event Respondent

violates the conditions of probation, she will serve the term of suspension with

reinstatement conditioned upon proof of fitness.


      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we

agree this case is appropriate for negotiated discipline and, in light of the

mitigating circumstances, including respondent’s medical issues, the proposed

disposition is not unduly lenient or inconsistent with dispositions imposed for

comparable professional misconduct. Accordingly, it is


      ORDERED that Respondent Cheryl Moat Taylor is hereby suspended from

the practice of law in the District of Columbia for ninety days with reinstatement
                                        3


conditioned upon proof of fitness, fully stayed in favor of a two-year period of

probation subject to the following conditions: Respondent shall (1) not engage in

any misconduct in this or any other jurisdiction; (2) engage with the D.C. Bar

Lawyer Assistance Program for monitoring and treatment related to her medical

issues; and (3) within ninety days attend the D.C. Bar Practice Management

Advisory Service’s Basic Training & Beyond courses and the Ethics and Trust

Accounts CLE. If Disciplinary Counsel has probable cause to believe Respondent

has violated the conditions of her probation, Disciplinary Counsel may seek to

revoke it, see D.C. Bar R. XI, § 3 and D.C. Board R. 18.3, and request she serve

the entire suspension. Additionally, if Respondent violates her probation, we

direct her attention to D.C. Bar R. XI, § 14(g), which requires the filing of an

affidavit with this court for purposes of reinstatement conditioned on a showing of

fitness to practice law in accordance with D.C. Bar R. XI, § 16 and D.C. Board R.

9.




                                                               So ordered.